DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4 and 21 are objected to because of the following informalities:  The second protruding section (24a) is claimed to form at least a part of the first impact section (24).  However, the second protruding section is shown in the drawings and described by the specification as a part of the second impact section (24).  Additional clarification is required.  Note, while the claim is rejected below as written with the second protruding section at a part of the first impact section, it can also be rejected as a part of the second impact section.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4, 6 – 19, 21, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the roof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first impact section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the dividing wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the single airbag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two inflators" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the time-offset" in line2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 and 33 recite the broad recitation “a volume between 160 and 240 litres”, and the claim also recites “preferably between 180 and 220 litres” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to 
Claim 21 recites the limitation "the first impact section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 7, 12, 14, 17 - 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jost et al. U.S. 2019/0193666 (“Jost”).  Jost discloses a motor vehicle (paragraph [0039]) comprising: 
at least one first seat and at least one second seat, said second seat being located rear of the first seat, said first seat having one position of operation in which it faces the second seat, 
an airbag module (400) with an inflatable airbag device [0065] being positioned between the first seat and the second seat when in its fully deployed state, said inflatable airbag device having a first impact surface (fig. 3, [0066]) pointing towards the first seat, a second impact surface (112 or opposite 214 [0066]) pointing towards the second seat, 

a connecting surface ([0069], bottom surface fig. 3, 8) remote from the support surface and extending between the impact surfaces, characterized in that wherein the connecting surface is at least partially concave, such that a recess (fig. 3, 8A) is formed.
In reference to claims 2, 4 - 7, 12, 14, and 17 – 19, Jost further discloses the airbag module is mounted to a roof of the vehicle (claim 1); characterized that wherein the inflatable airbag device comprises a first protruding section ([0104], 608) which forms at least a part of a first impact section [0100] and a second protruding section (608) which forms at least a part of the first impact section ([0097], 403 if second impact section); wherein the inflatable airbag device has a first part enclosing a first gas space ([0088], 124) being allocated to the first impact surface and a second part enclosing a second gas space ([0085], 122) being allocated to the second impact surface and that wherein the airbag module further comprises a first inflator [0085] in fluid communication with the first gas space and a second inflator [0085] in fluid communication with the second gas space (134, [0065]); the inflatable airbag device is comprised of two separate airbags, a first airbag [0065] forming the first part of the inflatable airbag device and a second airbag (212) forming the second part of the inflatable airbag device; the first airbag is comprised of a first main cushion (608) and a first additional cushion (604) defining a first protruding section (124a) and thus forming at least a part of the first impact surface [0059] and the second airbag is comprised of a second main cushion (403) and a second additional cushion (404) defining a second protruding section (412) and thus forming at least a part of the second impact surface [0058]; wherein two inflators are triggered with a time-offset [0051]; characterized in that the depth of the recess is at least half the maximum distance between the main support surface and the connecting surface; wherein the inflatable airbag device comprises at least one middle-extension (212, fig. 2) protruding towards the vehicle floor (16); characterized in that wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of T. Humbert et al. U.S. 2017/0225788 (“Humbert”).  Jost does not disclose the time for the offset.  Humbert teaches a time offset between two inflators between 25 and 40 ms [0049].  One of ordinary skill in the art at the time the invention was filed would find modifying Jost such that it comprised a specific time offset in view of the teachings of Humbert obvious so as to initiate the second inflator according to a programmable routine which would be adaptable to the event as necessary [0049].
Jost does not disclose an external tether extending through the recess with both ends of the tether being connected to the connecting surface.  Humbert teaches an external tether (236) extending through a recess (fig. 1B) with both ends connected to a connecting surface (fig. 2A).  One of ordinary skill in the art would find modifying Jost such that it comprised the tether in view of the teachings of Humbert obvious so as to hold the airbags or airbag chambers together during inflation in better placement relative to each other and a position necessary for protection of the occupant [0041].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Enders et al. U.S. 2005/0029781 (“Enders”).  Jost does not disclose the exact volume of the inflatable airbag device.  Enders teaches an inflatable airbag device can enclose a volume at 160 litres [0011].  One of ordinary skill in the art at the time the invention was filed would find modifying Jost such that it comprised the volume in view of the teachings of Enders obvious so as to have a substantial volume of inflation gas with predictable results to fill the spaces between occupants within a vehicle.  

Claims 20 – 24, 29, 31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Faruque et al. U.S. 2018/0215338 (“Faruque”).  Jost does not disclose the airbag module mounted to a side structure of the vehicle.  Faruque teaches an airbag module (100, 200) mounted on a side structure of the vehicle (along doors 56). One of ordinary skill in the art at the time the invention was filed would find modifying Jost such that it comprised the mounting on a side structure in view of the teachings of Faruque obvious so as to further secure the airbag module at its transverse curtain section during a side or oblique impact event [0037].

In reference to claims 21 – 24, 29, 31, 34, and 35, Jost in view of Faruque further discloses the inflatable airbag device comprising a first protruding section (abstract) which forms at least a part of a first impact section (fig. 3; 600) and a second protruding section (602) which forms at least a part of the first impact section [0063]; wherein the inflatable airbag device has a first part [0063] enclosing a first gas space [0063] being allocated to the first impact surface and a second part [0063] enclosing a second gas space [0063] being allocated to the second impact surface and wherein the airbag module further comprises a first inflator (134) in fluid communication with the first gas space and a second inflator [0065] in fluid communication with the second gas space; wherein the inflatable airbag device is comprised of two separate airbags, a first airbag (fig. 8B) forming the first part of the inflatable airbag device and a second airbag [0066] forming the second part of the inflatable airbag device; wherein the . 

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Faruque as applied to claims 20, 22, and 29 above, and further in view of Humbert.  Jost as modified does not disclose the time for the offset.  Humbert teaches a time offset between two inflators between 25 and 40 ms [0049].  One of ordinary skill in the art at the time the invention was filed would find modifying Jost in view of Faruque such that it comprised a specific time offset in view of the teachings of Humbert obvious so as to initiate the second inflator according to a programmable routine which would be adaptable to the event as necessary [0049].

Jost as modified does not disclose an external tether extending through the recess with both ends of the tether being connected to the connecting surface.  Humbert teaches an external tether (236) extending through a recess (fig. 1B) with both ends connected to a connecting surface (fig. 2A).  One of ordinary skill in the art would find modifying Jost in view of Faruque such that it comprised the tether in view of the teachings of Humbert obvious so as to hold the airbags or airbag chambers .


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Faruque as applied to claims 20 and 22 above, and further in view of Enders.  Jost as modified does not disclose the exact volume of the inflatable airbag device.  Enders teaches an inflatable airbag device can enclose a volume at 160 litres [0011].  One of ordinary skill in the art at the time the invention was filed would find modifying Jost in view of Faruque such that it comprised the volume in view of the teachings of Enders obvious so as to have a substantial volume of inflation gas with predictable results to fill the spaces between occupants within a vehicle.  

Allowable Subject Matter
Claims 8 – 11 and 25 – 28, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616